      ·i
                 Case 4:18-cr-00223-RCC-DTF Document 264 Filed 06/11/19 Page 1 of 3


                                          /TED STATES DISTRICT COURT
                                                                DISTRICT OF ARIZONA
                                         V             FILED                       LODGED
                                                       RECEIVED                    COPY


United States of America2
PLANTIFF,                                              JUN 1 1 2019                             18-CR-00223-RCC(DTF)
       vs.
Scott Daniel Warren                                                                             DEFENDANTS' EXHIBIT LIST
                                         <})-LEAK US DISTRICT COURT
DEFENDANT.                          BY         DISTRICT OF ARIZONA
                                         (
                                                  )                DEPUTY
                                                                                   .




PRESIDING JUDGE                                            COURTROOM I;>EPUTY                       COURT REPORTER
Raner C. Collins                                           ·sherry Gammon                           Erica McQuillen
                                                                                            -
HEARINGffRIAL DATE(S)                                      PLAINTIFF ATTORNEY(S)                    DEFENDANT ATTORNEY(S)
May 29-June 7, 2019                                        Anna R. Wright                           Amy Knight
                                                           Nathaniel Walters                        Gregory Kuykendall

PLF         DFT    DATE ADMITTED
NO.         NO.                                                                        EXHIBITS
           201
                   LP/   4-I   I~
                                     SOAP Notes for Jose Sacaria-Goday (Bat~s #001-003)
           202
                   &/1-) 19
                   --
                                         SOAP Notes for Kristian Perez-Villanueva (Bates #004-005)
           203                           2016 No M~re Deaths Volunteer Resource Book (Bates #006-059)
           ~O¾i    (p/4-/19              I~(.\   c.e...~    4- (,,1
                                                       L dD.~         l)

           204                       Fly~ for Arizona H~manities Lectures event "Landscapes of Migration in the
                                     Arizona-Sonora Borderland" (Bates #078)
           205                       Pima County Sheriff Report dated 1/14/2018 (Bates #060-064)
           206                           Olsen's Marketplace IGATrarisaction Details (Bates #073)
           207                           Credit card statement for account ending in 6859, 12/26/17-1/17/18
                                         (Bates #074-075)
           208                       Tohono O'odham Community College Spring 2018 course schedule
                                     (Bates #068-072)
           209                       Image of credit card with number ending 6859 (Bates #076)
           210
                   ~l.~hq            ICRC Code of Conduct (Bates #502-508)
           211                       Iriformacion Antes de su Salida (Bates #079-080)
                   Li I')/ I q
           212                       English Tranlation of "Informacion Antes de su Salida" (Bates #482-483)
                   ~/5-)19
           213                       Remedios Para Cuando Estas en Apuros (Bates #081-082)
                   (o/5/19
           214
                    & 1'5 )/tl       English Translation of "Remedios Para Cuando Estas en Apuros" (Bates #484-485)
           215                       RHR Map 2011-2018 (Bates #106)
                   lPl+I J9
           216                       RHR Map FY 2017 Through May (Bates #108)
                   kil4ll°i
           217
                    ~    (41 IC\     RHR Map FY 2017 Through May - Zoomed In (Bates #107)
          Case 4:18-cr-00223-RCC-DTF Document 264 Filed 06/11/19 Page 2 of 3

                                                                              )

                             DEFENDANTS' EXHIBIT LIST -- CONTINUATION
                                                                                       CASE NO.

United States vs. Scott Daniel Warren                                                  CRl 8-00223-TUC-RCC(DTF)

PLF      DFT     DATE ADMITTED
NO.      NO.                                                   EXHIBITS

         218                     Video clip from VICE News Tonight, January 10, 2018

        219                      Video clip of Border Patrol agents destroying supplies released by No More
                                 Deaths
        220      Lt/ 5} ,q       Pre-departure kit for shelter distribution

         221                     Excerpt of Dr. Warren's 2015 Doctoral Dissertation (Bates #109-132)
         222                     Article authored by Dr. Warren in 2015 "After the Crossing" (Bates #357-370)
                                                    ..                            ..
         223                     No More Deaths "Part 2 Interference with Humanitarian Aid" (Bates #083-105)

         224                     01/17/lSGroup text messages between numerous BP Agents (Gov Bates #155-164)
         225                     01/17/18 Text messages- BP Agents Ballersteros, Bums, Marquez (Gov Bates

                                 #903-915)
         226                     01/17/18 Text messages- BP Agent Marquez, FWS Ebann (Gov Bates #165-171)

         227                     Note seized by Border Patrol during 01/22 search of The Barn (Gov Bates #254)
         228                     Photo - Shoes in desert (Bates #498)

         229                     Photo - Shoes in desert (Bates #499)

         230                     Photo - Wallet in desert (Bates #501)
         231                     01/16/18 Interview Report SBPA Gonzalez, Subject SAUCEDA

         232                     01/16/18 IMS Debrief Notes, SPBA Gonzalez, Subject SAUCEDA
         233     5)30j,q         Receipt Seized by Border Patrol during 01/22 search of The Barn

         234                     Note seized by Border Patrol during 01/22 search of The Barn (Gov Bates #254)
                 5 /30 ltci
         235                     Note seized by Border Patrol during 01/22 search of The Barn (Gov Bates #409)
                 ol?D1t°l
         236                     10/5/17 8:50pm Email "Re: mtg w/ Fr. Julio"


         237                     10/2/17 9:12pm Email "Wednesday night w Irineo"


         238                     9/25/17 3: 15pm Email "Re: Samaritans/Humane Borders water runs"


         239                     9/19/17 5:36pm Email "Re: Samaritans/Humane Borders water runs"
                  &/tul19
           Case 4:18-cr-00223-RCC-DTF Document 264 Filed 06/11/19 Page 3 of 3


                             DEFENDANTS' EXHIBIT LIST -- CONTINUATION
                                                                                  CASE NO.

United States vs. Scott Daniel Warren                                             CRl 8-00223-TUC-RCC(DTF)

         DFT     DATE ADMITTED
         NO.                                                     EXHIBITS

         240                        9/19/17 1:36pm Email "Re: Samaritans/Humane Borders water runs"

        241                         9/9/17 3: 16pm Email "Woman Missing in Desert - Was heading towards
                                    Tucson"
        242                        .. 7/8/17 9:38am Email "Sonoyta Shelter Not~s"
                                                             -                          -   .

         243                        7/5/17 6:55pm Email "Fwd: Today's water fUil"
                                                                              i
         244     {Qf(.pl,q          6/25/17 1:05pm Email "copy of entrevista" 1
                                                     -                                           ..
                                     '.   .   :. .       '             .      '   "·"       _,        .
         245                        6/18/17 3:17pm Email "Re: Potential S~ Information for Friend of Melvin"

         246     (Q/u/10,     ..
                                    6/15/l 7.10:38pm Email' "Re:"Potential SAR Information-for Friend of Melvin"
         247     tef u l10i         6/15/17 10:07pm Emaii'i;Re: Questions to Help ~ith           aSearch"
         248                        6/15/17 3:59pm Email "Re: Questions to Help with a Search"
         249                       6/14/17 8:25pm Email "Fwd: Recovery"

         250                        6/7/17 1:23pm Emaii "Missing Person Report"
